HERSEY, Chief Judge.
Because appellant had no notice and, therefore, as a logical consequence, no opportunity to be heard on the appropriateness of costs taxed against him, we reverse *613and remand as to costs without prejudice to the state to again move to tax costs. Consequently, we do not address appellant’s argument that certain of the costs could not properly be assessed against him, having held here, in essence, that none of the costs were correctly assessed.
REVERSED AND REMANDED.
WALDEN and GARRETT, JJ., concur.